Exhibit 10.4
 
Lock-Up Agreement
 
THIS LOCK-UP AGREEMENT (this “Agreement”) is entered into as of September 13,
2010 between Ning Wu (“Wu”) and MEDICAL CARE TECHNOLOGIES INC., a Nevada
corporation (the “Company”).
 
WHEREAS, Wu holds 38,000,000 restricted common stock of the Company, par value
$0.00001 (the “Company Common Stock”);
 
WHEREAS, the Company believes it is in the best interests of its stockholders to
establish an orderly trading market for shares of the Company Common Stock; and
 
WHEREAS, the Company and Wu desire that Wu refrain from selling the Restricted
Securities in order to encourage orderly trading in shares of the Company Common
Stock;
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the parties agree as follows:
 
1.           Lock-Up of Securities.
 
(a)           Wu agrees that she will not offer to sell, contract to sell, or
otherwise sell, dispose of, loan, pledge or grant any rights with respect to
(collectively, a “Disposition”) the Restricted Securities prior to September 13,
2012.


(b)           The foregoing restriction is expressly intended to preclude Wu
from engaging in any hedging or other transaction which is designed to or
reasonably expected to lead to or result in a Disposition of Restricted
Securities during the lock-up period. Such prohibited hedging or other
transactions include any short sale or any purchase, sale or grant of any right
with respect to any Restricted Securities or with respect to any security that
includes, relates to or derives any significant part or its value from the
Restricted Securities.
 
(c)           In the event of a “Change-in-Control” of the Company during the
lock-up period, this Agreement and the lock-up restrictions hereunder shall
terminate and become of no further force and effect immediately upon the
effectiveness of such “Change-in-Control.” For purposes of this Agreement,
“Change-in-Control” shall mean (i) any acquisition of more than 50% of the
outstanding capital stock of the Company by any unrelated third party (“Third
Party“); (ii) any merger of the Company into any Third Party; or (iii) any
acquisition of substantially all of the assets of the Company by any Third
Party.
 
2.           General.
 
2.1           Governing Law.  This Agreement will be construed in accordance
with and governed by the laws of the state of Nevada.


2.2           Notices.  All notices and other communications required or
permitted hereunder will be in writing and will be delivered by hand or sent by
overnight courier, fax or e-mail to:
 
if to the Company:


MEDICAL CARE TECHNOLOGIES INC.
Room 815, No. 2 Building, Beixiaojie
Dongzhimen Nei, Beijing 10009
Fax: 1 647 350 6859
E-Mail: legal@medicaretech.com
 
if to Wu:


Ning Wu
888 – 33 Hazelton Avenue
Toronto, Ontario M5R 2E3
E-Mail: n.wu@medicaretech.com
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.3           Severability.  In the event that any provision of this Agreement
is held to be unenforceable under applicable law, this Agreement will continue
in full force and effect without such provision and will be enforceable in
accordance with its terms.
 
2.4           Entire Agreement.  This Agreement embodies the entire agreement
and understanding between the parties hereto with respect to the subject matter
of this Agreement and supersedes all prior or contemporaneous agreements and
understandings other than this Agreement relating to the subject matter hereof.
 
2.5           Amendment and Waiver.  This Agreement may be amended only by a
written agreement executed by the parties hereto.  No provision of this
Agreement may be waived except by a written document executed by the party
entitled to the benefits of the provision.  No waiver of a provision will be
deemed to be or will constitute a waiver of any other provision of this
Agreement.  A waiver will be effective only in the specific instance and for the
purpose for which it was given, and will not constitute a continuing waiver.
 
2.6           Counterparts.  This Agreement may be in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one instrument.
 
IN WITNESS WHEREOF, the parties have executed this Lock-Up Agreement as of the
13th day in September 2010.
 

     
MEDICAL CARE TECHNOLOGIES INC.
 
 
 
By:
 
 
 /s/ Hiu Liu
   
Name: Hiu Liu
   
Title: Treasurer and Director
 
 
 
By:
 
 
 /s/ Ping Tan
   
Name: Ping Tan
   
Title: Director
 
 
 
By:
 
 
 /s/ Sean Lee Heung
   
Name: Sean Lee Heung
   
Title: Director
 
 
 
By:
 
 
 /s/ Ping Hai Shen
   
Name: Ping Hai Shen
   
Title: Director
   
INDIVIDUAL
                     
By:
 /s/ Ning Wu
     
Name: Ning Wu
                 



 